department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date release number release date date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date legend xx y state a dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you were formed in state a as a not-for-profit corporation and have requested classification as a tax exempt publicly_supported_organization under sec_501 and sec_509 of the internal_revenue_code your articles of incorporation state that you are organized for charitable purposes your bylaws describe you as a charitable business organized to provide food clothing and educational supplies to pantries churches schools and organizations that provide for the hungry and needy families and individuals promote awareness within the city and enforce all state non-profit laws and regulations to cooperate and assist in the development of communities to promote all means of increasing the level of professionalism and efficiency of local food pantries to create a better public understanding and appreciation of the need for family support and their importance to public health safety and welfare and to promote the development of uniform administrative ordinances inspection methods and enforcement procedures the narrative you submitted as part iv of your application describes your services as conducting a community food bank set up to support the pantries churches and other organizations that support and provide food or clothes to the individual while you refer to supporting other organizations you have not stated whether this support will consist of giving away food and other items or whether you will sell the items the only other activities you plan to conduct are various fundraisers you have not secured any property for use in your food bank activities nor have you described any specific plans for doing so in the future you have no agreements with the organizations you claim you will serve and have provided only a general description of how you will determine who to supply you have no draft brochures no letters and no website you have not described how you will acquire commodities for the food bank in addition despite requests you have not provided any estimates of the amount or sources of your revenues in contrast to your description of your proposed exempt_activities you submitted detailed descriptions of plans for fundraising activities including sponsoring golf tournaments and sending mailings in addition you plan to contract with three fundraising and management consultants in order to solicit financial support you have not provided any descriptions of these consultants’ activities or their compensation other than to indicate that they will each be compensated more than dollar_figure you have provided detailed lists of expenses including dollar_figure in salaries and wages for your officers attorneys secretaries accountants and others dollar_figure for occupancy dollar_figure provided no information on the amount of money devoted to your program services you categorized food distribution and purchase expenses as miscellaneous and stated budget for food distribution not yet known for conferences in contrast you have for supplies and dollar_figure for travel dollar_figure you were incorporated by x and y who are husband and wife your bylaws provide for four officers president ceo executive vp coo secretary and treasurer x serves as the president and ceo and is paid a salary of dollar_figure paid a salary of dollar_figure but that they will each be paid a salary of dollar_figure may hold any two or more offices y serves as the executive vp coo and is you state that your secretary and treasurer are unknown at present in addition you stated that the same person prior to creating your organization x made deliveries and stocked shelves at a food bank y previously provided administrative services to a food bank neither x nor y were compensated at previous food bank jobs they held you have not provided any other information about their qualifications or education you indicated that your officers x and y do not have a specific term and can serve until their resignation or removal when asked how officers can be removed you stated only that tujnless otherwise provided in the bylaws any officer or agent may be removed by irresponsible actions or resignation and did not provide any information regarding who removes an officer or what procedures must be followed your application contained a reference to a board_of trustees but your bylaws do not contain a description of the board_of trustees their powers or how either trustees or officers are selected and removed when asked what the powers of trustees were you responded only that t he management and affairs of the corporation shall be at all times under the direction of the executive officers and trustees whose operations in governing the corporation shall be defined by statute and by the corporation’s by-laws law sec_501 of the internal_revenue_code provides an exemption from taxation for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business revrul_69_383 1969_2_cb_113 provides an example of a possible inurement situation that did not jeopardize an organization’s exempt status in the revenue_ruling a tax exempt hospital entered into a contract with a radiologist which provided that the radiologist would be compensated by receiving a percentage of the gross_receipts of the radiology department the contract was negotiated on an arm’s-length basis the radiologist did not control the hospital the amount received under the contract was reasonable in terms of the responsibilities and duties assumed and the amount received under the contract was not excessive when compared to the amounts received by other radiologists in comparable circumstances revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable for purposes of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable revproc_2008_9 2008_2_irb_258 provides that exempt status may be granted in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 203_f2d_872 5th cir the court acknowledged that payment of reasonable_compensation to officers is not inurement the court went on to say however that if the salaries paid are excessive and unreasonable then inurement of corporate net_income will result such inurement would not allow an organization to claim tax exemption in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and also services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however it held that it had a significant non-exempt commercial purpose that was not incidental to the educational purpose and therefore was not entitled to be regarded as exempt in 74_tc_531 the court considered an adverse_ruling by the internal_revenue_service on an application_for exempt status as a church the court noted that the only voting members and directors of the organization were a husband and wife and their son who had no affiliation with any denomination or ecclesiastical body or other outside influence the applicant had declined to furnish some information and made answers to other inquires that were vague and uninformative on the basis of the record the court held that the applicant had not shown that no part of its net_earnings inure to the benefit of the family or that petitioner was not operated for the private benefit of the family in 75_tc_127 the court found that part of an organization’s net_earnings inured to the benefit of private individuals because their compensation was based on a percentage of the organization’s gross_receipts with no upper limit the court held that the petitioner was not exempt as an organization described in sec_501 of the internal_revenue_code of the court stated that the burden falls upon the petitioner to establish the reasonableness of compensation paid to private individuals in 823_f2d_1310 9th cir the court upheld the commissioner’s revocation of exempt status and assessment of tax deficiencies because the organization allowed its assets to inure to the founder and his family the founder had unrestrained and unaccounted for access to some church funds and the church failed to prove that the funds were spent on behalf of the church in miller sons drywall inc v commissioner of internal revenue t c memo the court set out several factors that should be considered when determining whether compensation is reasonable these include the employee’s qualifications the nature extent and scope of the employee's work the size and complexity of the business prevailing general economic conditions the employee's compensation as a percentage of gross and net_income the employee’s compensation paid in prior years and prevailing rates of compensation_for comparable positions in comparable concerns 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court found that the actual purposes displayed in the administrative record supported the conclusion of the irs findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant if the petitioner had evidence that contradicted these analysis exemption from federal income_taxation is not a right it is a matter of legislative grace that is strictly construed new dynamics supra the burden is on the applicant to prove that it is entitled to exempt status d an applicant must prove that it is organized and operated exclusively for exempt purposes and not for the private benefit of its creators designated individuals or organizations controlled by such private interests sec_1 c - d ii exclusively does not mean solely but no more than an insubstantial part of an organization's activities may further a non-exempt purpose better business bureau supra an applicant for exempt status must provide sufficient information for the service to make an informed decision the application must include details figures and documentation basic bible church supra exempt status may be granted in advance of an organization's operations but its activities must be described in sufficient detail to permit a conclusion that the organization will clearly meet the requirements for exemption revproc_2008_9 supra based on the information submitted you have failed to establish that you will conduct any activities in furtherance of an exempt_purpose that no part of your net_earnings will inure to private individuals and that you will be operated for a public rather than a private interest no activities in furtherance of an exempt_purpose in order to qualify for tax exemption an organization must show that it is operated exclusively for exempt purposes see sec_1_501_c_3_-1 you were established for the charitable purpose of providing food and other items for the needy the only activities you plan to conduct are distributions of food and clothing to food banks churches and similar organizations while donating these items to other organizations might further a charitable exempt_purpose merely providing commercial services such as sales of items to exempt_organizations does not revrul_72_369 supra such activities are merely commercial activities an organization is not eligible for exemption if purpose american institute for economic research supra in your application you did not indicate whether you will sell the food and clothing or whether you will exclusively donate it gaps in an application are resolved against the applicant new dynamics supra you have not demonstrated that your distribution activities will consist only of donations to organizations or individuals therefore we cannot conclude that your activities do not substantially further a commercial non-exempt purpose it operates for a substantial commercial even if you plan to donate items and not sell them you have not demonstrated that you will actually conduct those activities you have not secured any real or personal_property for use in your activities nor have you described how you plan to do so the financial information you provided gives detailed accounting of expenses such as dollar_figure conferences yet under food distributed in your expense sheet you state bjudget for food distribution not yet known you have not provided sufficient information for us to conclude that you will conduct any distributions of food or other items therefore you have not demonstrated that you are engaged in any activities that further an exempt_purpose for travel and dollar_figure for private_inurement an organization will be denied exemption if any of its net_earnings inure to the benefit of private individuals sec_1_501_c_3_-1 even a small amount of inurement will prevent a grant of exemption x and y are the incorporators of your organization they are its executive officers and they have control_over the operations of your organization they have a personal_interest in your activities thus x and y are both private individuals within the meaning of sec_1_501_a_-1 of the regulations if an organization pays unreasonable_compensation to private individuals this will constitute inurement mabee petroleum corp v united_states in order to determine when compensation is unreasonable several factors may be considered these include an employee’s qualifications the nature extent and scope of the employee's work the size and complexity of the business prevailing general economic conditions the employee's compensation as a percentage of gross and net_income the employee’s compensation paid in prior years and prevailing rates of compensation_for comparable positions in comparable concerns miller sons drywall inc v commissioner of internal revenue x held previous food bank jobs his duties included driving vehicles making deliveries and stocking shelves x was not compensated at either of these positions you have not provided any information on x's level of education or other qualifications despite this you intend to pay x a salary of dollar_figure previous experiences assigning menu options stocking shelves and other administrative duties you intend to pay y a salary of dollar_figure hold or more officer positions it is possible that x and y will also hold the secretary and treasurer offices adding dollar_figure the only qualifications you have provided for y are her in addition your bylaws allow individuals to to their compensation you provided salaries of just two other organizations in your application they do not reflect similarly situated organizations and therefore cannot be used to substantiate the salaries paid_by your organization you provided salary information from an organization with dollar_figure million in revenues and for an organization with dollar_figure million in revenues however you have not had any revenues in the past and have not established that you will have any significant revenues in the future despite requests for such information your organization is not currently operating and is neither large nor complex in addition you have not presented any facts similar to those of revrul_69_383 x and y control your organization and you have not shown that the salaries for x and y were negotiated on an arm’s length basis based upon these facts you have not demonstrated that the compensation paid to x and y is reasonable therefore you have not established that no part of the net_earnings of your organization inure to the benefit of private individuals as a result you do not meet the requirements for tax exemption private benefit sec_1_501_c_3_-1 of the regulations states that an organization cannot qualify for exemption if regulation provides that the organization must demonstrate that it is not operated for the benefit of private individuals such as its creator and his family it is operated for private rather than public purposes in addition the x and y control your organization through their positions as officers you state that your organization is governed in part by a board_of trustees yet despite requests you have provided no information about how this group takes action or whether their actions can be overruled by x and y furthermore you indicated that you will hire consultants and compensate them with significant amounts of money yet you have not described their activities or how you will ensure that such amounts are reasonable these factors indicate that your organization will be operated for the benefit of private individuals see national association of american churches supra bubbling well church of universal love supra church of scientology supra based upon the facts presented you have not established that your organization will not be operated for the benefit of x y and your consultants therefore you have not met your burden to prove that you will be operated for public rather than private purposes consequently you are not eligible for exemption under sec_501 of the code even if you did conduct activities in furtherance of an exempt_purpose conclusion you have not established that you will be conducting any activities in furtherance of an exempt_purpose described in sec_501 of the code you have not established that you are not operated primarily for non-exempt commercial purposes nor have you demonstrated that no part of your net profits will inure to the benefit of private individuals finally you have not established that you will operated for public instead of private purposes accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter wee will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse determination please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
